Order of Domestic Relations Court unanimously affirmed. The proof as to the needs and requirements of the two children of the parties was not as full and definitive as would ordinarily be desirable, even when measured by the informal standards that are generally acceptable upon a hearing relating to the appropriate support provisions for the children of a marriage. Upon this hearing, however, respondent did not dispute the assertions made by petitioner’s counsel as to the needs of the children, which as uncontested, amply justify the support provisions. Respondent by his position and conduct during the hearings virtually limited the controverted issues to his own means and capacity to pay. The disposition herein is without prejudice to any application respondent may be advised to make to reduce the support provisions, if he really wishes to place in issue the needs and requirements of the children. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and Stevens, JJ.